DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a light emitting display apparatus comprising: a display panel displaying an image; a power supply supplying a driving voltage to the display panel; a data driver supplying a data voltage to the display panel; a timing controller controlling the power supply and the data driver; and a sensing circuit unit receiving a feedback component of the driving voltage as a feedback voltage and selectively sensing an electrically stabilized period in the feedback voltage based on an internal control signal of the power supply.  The closest prior art Lee (US 2017/0039953) discloses a light emitting display apparatus comprising: a display panel displaying an image; a power supply supplying a driving voltage to the display panel; a data driver supplying a data voltage to the display panel; a timing controller controlling the power supply and the data driver; and a sensing circuit unit receiving a feedback component of the driving voltage as a feedback voltage.  However, Lee fails to teach or suggest the limitation of a sensing circuit unit receiving a feedback component of the driving voltage as a feedback voltage and selectively sensing an electrically stabilized period in the feedback voltage based on an internal control signal of the power supply.  Lee does not mention anything about selectively sensing an electrically stabilized period in the feedback voltage based on an internal control signal of the power supply.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628